



COURT OF APPEAL FOR ONTARIO

CITATION:

Burgiss v. Canada (Attorney General), 2013 ONCA 16

DATE: 20130111

DOCKET: C55897

MacPherson, Cronk and Lauwers JJ.A.

BETWEEN

Robert Burgiss

Plaintiff/Appellant

and

Attorney General of Canada

Defendant/Respondent

Robert Burgiss, in person

Michael J. Sims, for the respondent

Heard: January 11, 2013

On appeal from the order of Justice Donald J. Gordon of
    the Superior Court of Justice, dated July 24, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals from the order of Gordon J. of the Superior Court
    of Justice, dated July 24, 2012, striking his amended statement of claim,
    without leave to amend.

[2]

We see no basis for appellate interference with the motion judges
    ruling.  The appellants pleading fails to disclose any reasonable cause of
    action in law against the respondent or any material facts sufficient to
    support his claims of negligent investigation and misfeasance in public office
    by the Royal Canadian Mounted Police arising from the police failure to
    investigate the appellants various criminal complaints.  The police owed no
    private or public law duty to the appellant to exercise their discretion in
    favour of investigating his complaints.  The motion judge, therefore, did not
    err in striking the appellants pleading, without leave to further amend.

[3]

The appeal is dismissed.  This is not an appropriate case for an award
    of the costs of the appeal.


